DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
The amendment filed 01/03/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the Drawings: 
Figures 3 and 4.
In the Substitute Specification:
Paragrpahs: [0012]; [0013]; [0024]-[0068].
	The Examiner respectfully points out that the newly introduced limitations do not have support in the US Provisional patent application 62/563,192 and, therefore, constitute “new matter”. It appears that Applicant tries to incorporate features described in the article submitted as an “attachment” to the Provisional patent application 62/563,192 into the Specification of the current application. However, for claims to be entitled to a priority date of an earlier-filed application, the application must provide adequate written description support for the later-claimed limitations. The Examiner notes that the current application did not adequately incorporate features disclosed in the “attachment” of the Provisional patent application 62/563,192, and, as such, the limitations of the currently amended claims of the current application lack written to incorporate material by reference, the host document must identify with detailed particularity what specific material it incorporates and clearly indicate where that material is found in the cited document. Paice LLC v. Ford Motor Company, [2017-1387, 2017-1388, 2017-1390, 2017-1457, 2017-1458, 2017-1406]. The current application fails to do that. Therefore, Applicant is required to cancel the new matter in the reply to this Office Action.

                                Amendment to the Claims
Amendment received on 01/03/2022 is acknowledged and entered. Claims 2-4, 7-11 and 18 have been withdrawn. Claims 5-6 and 21-23 have been canceled. Claims 1, 12, 14-15 and 19 have been amended. New claims 24-28 have been added. 

      821.03 [R-3]    Claims for Different Invention Added After an Office Action
	Claims added by amendment following action by the examiner, MPEP § 818.01, §818.02(a), to an invention other than previously claimed, should be treated as indicated by  37 CFR 1.145.
	37 CFR 1.145. Subsequent presentation of claims for different invention.
	If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§  1.143 and 1.144

Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
27 is drawn to the non-elected arrangement for machine learning techniques, classified in G06N 20/00. (See: Response to Election / Restriction Filed 06/22/2021 without traverse)
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to the non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-4, 7-15, 18-20 and 24-28 are currently pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12-15, 19-20, 24-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, 11-12, 14-18, and 21-25 of copending Application No. 16/291,399; claims 1-2, 8, 10-12, 23, and 25 of copending Application No. 16/501,103, and claims 1, 3-4, 9, 11-13, and 24-26 of copending Application No. 16/291,225 (reference applications). Although the claims at all sets of claims require the following steps:
	receiving data streams from a plurality of mobile smart devices in the possession of a plurality of users, the data streams recording information about users’ daily lives; 	and
	sending intervention signals to a user in response to data acquired from two or more individuals and interpreted with respect to user internal states, moods, emotions, predetermined behaviors, and interactions with other users;
	wherein the method further comprises providing feedback to the users to encourage beneficial aspects of interpersonal relationships;
	wherein expert-knowledge is applied with personal and interpersonal information captured from human monitoring systems integrated through signal processing, data-scientific, and machine learning solutions;
	wherein a human state is recognized, understood, and predicted and actionable feedback is provided to improve it in relation to corresponding relationship functioning; 
	wherein measurable indices of individual and interpersonal behavior consisting of input for closed-loop systems that automatically provide suggestions towards a desired state; 
	wherein the method further comprising investigating an impact of each prompt and intervention on individual and interpersonal functioning and providing feedback
about which interventions are most helpful population-wide and which are better for specific users or groups of users;
	wherein intervention schemes are performed quantitatively through signal- and data-derived measures indicative of individual characteristics and relationship functioning concepts.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


                                Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites: “the plurality of sensors measuring electrodermal activity, electrocardiogram activity” 
New claim 25 recites: “estimating of synchrony or covariation in electrodermal activity signals between romantic partners.”
New claim 26 recites: “estimates of synchrony or covariation in electrodermal activity signals between romantic partners are determined from a joint-sparse representation technique with electrodermal activity-specific dictionaries.”

The Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."  Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). The Examiner agrees that said measuring electrodermal activity; measuring electrocardiogram activity; and estimating of synchrony or covariation in electrodermal activity signals are well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement.  No limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966. 	The Examiner respectfully points out that the recited limitations of the amended claims do not have support in the originally filed current application and US Provisional patent application 62/563,192 and, therefore, constitute “new matter”. It appears that Specification of the current application. However, for claims to be entitled to a priority date of an earlier-filed application, the application must provide adequate written description support for the later-claimed limitations. The Examiner notes that the current application did not adequately incorporate features disclosed in the “attachment” of the Provisional patent application 62/563,192, and, as such, the limitations of the currently amended claims of the current application lack written description support in the prior application. The Federal Circuit said that incorporation by reference provides a method for integrating material from various documents into a host document by citing such material in a manner that makes clear that the material is effectively part of the host document as if it were explicitly contained therein.  The Federal Circuit said that to incorporate material by reference, the host document must identify with detailed particularity what specific material it incorporates and clearly indicate where that material is found in the cited document. Paice LLC v. Ford Motor Company, [2017-1387, 2017-1388, 2017-1390, 2017-1457, 2017-1458, 2017-1406]. The current application fails to do that.
Therefore, the recited newly introduced limitations constitute new matter.

                                                       Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1, 12-15, 19-20, 24-26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
For the purposes of examination the Examiner assumes that the method is performed by a processor. 
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for sending intervention signals to a user in response to data acquired from two or more individuals satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 

	A method comprising:
	receiving data streams from a plurality of mobile smart devices in the possession of a plurality of users, the data streams recording information about users’ daily lives, wherein the data streams include data from a plurality of sensors worn by the plurality of users, the plurality of sensors measuring electrodermal activity, electrocardiogram activity, and acoustic information and the data is collected by mobile computing methods; and
	sending intervention signals to a user in response to data acquired from two or more individuals and interpreted with respect to user internal states, moods, emotions, predetermined behaviors, and interactions with other users.

	The limitations of measuring electrodermal and electrocardiogram activity; receiving data streams; interpreting the collected data, and sending signals to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “measuring electrodermal and electrocardiogram activity”; “receiving data streams”) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and performed as organized human activity. For example, but for the “by a processor” language, “receiving” in the context of this claim encompasses a psychologist observing data received from the sensors attached to a 
	Specifically, regarding the measuring and interpreting steps, the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “received data streams”) to generate additional information (e.g., “intervention signals”). See id.
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring interpersonal relationship-related information presented to a user based on, e.g., the received user data or user interaction data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing interpersonal relationship-related information, then displaying the results; and Cleveland Clinic Foundation - assessing the risk of a major adverse cardiac event in patients). 
	As per receiving, storing or sending limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020).
See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
Further, merely combining several abstract ideas does not render the combination any less abstract. See, RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea ... to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas). Thus, adding one abstract idea (interpreting measured signals) to another abstract idea (sending an intervention signal) does not render the claim non-abstract.”
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” “and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the receiving, interpreting and sending steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
       The recited steps do not control or improving operation of a machine (MPEP 
	And as per the receiving, storing and sending data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving data streams, interpreting data, and sending signals to a user steps amounts to no more than mere instructions to apply the exception using a generic computer component. Said steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Specifically, regarding the recited functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to 
Similar to In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams), the recited functions require obtaining data or patient information, and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972).”
	Further, similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional sensors, computers, networks, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would . Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer or sensors. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
As discussed under Prong One above, when recited at this level of generality, without claiming technical details to indicate an improvement to networks, sensors, computers or other technology, tracking/receiving user’s performance data to provide customized information is a fundamental economic concept. See Affinity Labs, 838 F.3dat 1268-71 (streaming targeted advertising to a customized user interface based on user demographic information did not convert the abstract idea of delivering content to a handheld device into a concrete solution where the network streaming and customized user interface were described and claimed generically without technical specificity); and Intellectual Ventures I, 792 F.3d at 1369-70 (claiming an “interactive interface” to provided tailored website content based on a viewer’s location was not a specific application of the abstract idea to make it patent eligible).
Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of measuring and receiving data streams, and sending signals to a user do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 1 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “These techniques could, therefore, improve individual mental and physical health, democratize access to mental health care, and contribute to saved revenue over time.” (Specification, [0004]). Thus, the current application’ solution to the problem of improving mental and physical health, and saving revenue is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a 
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of measuring electrodermal and electrocardiogram activity; receiving data streams; interpreting the collected data, and sending signals to a user
merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “receiving data streams from a plurality of mobile smart devices in the possession of a plurality of users” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Step 2B: No).
Because independent claim 28 recites limitations similar to claim 1 and adds nothing of substance to the underlying abstract idea, claim 28 too is patent ineligi-ble under §101.
Further, although the Examiner takes the steps recited in the independent claim 1 as exemplary, the Examiner points out that limitations recited in dependent claims 12-15, 19-20 and 24-26 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 12-15, 19-20 and 24-26 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 12-15, 19-20 and 24-26 are also directed to non-statutory subject matter. 


                                                    




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-15, 20, 25-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmons et al. “Using Multimodal Wearable Technology to Detect Conflict among Couples” (published March, 2017) (IDS of 05/25/2021, item No. 18). 

	Claim 1. Timmons et al. (Timmons) discloses a method comprising:
	receiving data streams from a plurality of mobile smart devices in the possession of a plurality of users, the data streams recording information about users’ daily lives, wherein the data streams include data from a plurality of sensors worn by the plurality of users, the plurality of sensors measuring electrodermal activity, electrocardiogram activity, and acoustic information and the data is collected by mobile computing methods; (page 51, first column, 2nd paragraph; page 52, Prototype model; page 53, 
	sending intervention signals to a user in response to data acquired from two or more individuals and interpreted with respect to user internal states, moods, emotions, predetermined behaviors, and interactions with other users. (page 52, Prototype model; page 53, Measures; page 55, Fig. 1; page 56, Fig. 2; Implications; page 57, right column, 2nd paragraph; OUR MODELING SCHEME COULD BE USED TO CREATE INTERVENTIONS;  page 58)

	Claim 12.   The method claim 1 further comprises providing feedback to the users for consideration in interpersonal relationships. (page 58; right column, 3rd paragraph)

	Claim 13.   The method of claim 12 wherein expert-knowledge is applied with personal and interpersonal information captured from human monitoring systems integrated through signal processing, data-scientific, and machine learning solutions. (page 50, right column; page 52, PREVIOUS RESEARCH ON DETECTING PSYCHOLOGICAL STATES; page 56, left column, 2nd paragraph; page 58, 2nd  column).

	Claim 14.   The method of claim 13 wherein a human state is recognized, understood, and predicted and feedback is provided for consideration in relationship nd paragraph; OUR MODELING SCHEME COULD BE USED TO CREATE INTERVENTIONS; page 58, right column, 3rd paragraph)

	Claim 15.   The method of claim 12 wherein measurable indices of individual and interpersonal behavior consisting of input for closed-loop systems that automatically provide feedback for consideration in interpersonal relationship. (page 54, Context and interaction indices; page 56, Fig. 2; page 57, right column; page 58; right column, 3rd paragraph)

	Claim 20.   The method of claim 1 wherein intervention schemes are performed quantitatively through signal- and data-derived measures indicative of individual characteristics and relationship functioning concepts. (page 51, left column, 2nd paragraph; page 52, Prototype model; page 53, Research Methodology; Measures; pages 53-54, page 54, Context and interaction indices; Language and acoustic feature extraction; page 55, Fig. 1; Results; Discussion; page 56, Fig. 2; Implications)

	Claim 25. The method of claim 1 further comprising estimating of synchrony
or covariation in electrodermal activity signals between romantic partners. (page 51, right column; page 52, Prototype model; page 53, Physiological indices; page 55, Fig. 1, second column; page 56, Fig. 2)



	Claim 28. Timmons discloses a method comprising
	receiving data streams from a plurality of mobile smart devices in the possession of a plurality of users, the data streams recording information about users’ daily lives, wherein the data streams include data from a plurality of sensors worn by the plurality of users, the plurality of sensors measuring electrodermal activity and electrocardiogram activity; (page 51, first column, 2nd paragraph; page 52, Prototype model; page 53, Research Methodology; Measures; pages 53-54, page 54, Context and interaction indices; Language and acoustic feature extraction; page 55, Fig. 1; Results; Discussion; page 56, Fig. 2; Implications),
	sending intervention signals to a user in response to data acquired from two or more individuals and interpreted with respect to user internal states, moods, emotions, predetermined behaviors, and interactions with other users; (page 52, Prototype model; page 53, Measures; page 55, Fig. 1; page 56, Fig. 2; Implications; page 57, right column, 2nd paragraph; OUR MODELING SCHEME COULD BE USED TO CREATE INTERVENTIONS; page 58)
 	providing feedback to the users for consideration in interpersonal relationships; (page 58; right column, 3rd paragraph), and

	 
                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Timmons in view of Wu et al. (US 2017/0109446 A1).

	Claim 19.   While Timmons discloses investigating an impact of each prompt and intervention on individual and interpersonal functioning for consideration in interpersonal relationships, Timmons does not specifically teach providing feedback about which interventions are most helpful population-wide and which are better for specific users or groups of users, which is disclosed in Wu et al. (Wu) Abstract; [0188]; [0210]; [0215]  ?
 modify Timmons to include the recited limitations, as disclosed in Wu, for the benefit of matching users for on-line events, to
facilitate off-line social interaction, and generate Networking Activity recommendations to help make interpersonal networking more efficient and effective for potential Attendees, as specifically stated in Wu [0003].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Timmons in view of Jain et al. (US 2017/0007165 A1).

	Claim 24. Timmons discloses wherein the plurality of sensors including a heart rate sensor (page 53, Physiological indices)
	Jain et al. (Jain) discloses emotion evaluation techniques employing a wearable electronic device including a blood pressure sensor; said device is further adapted to collect ECG and electrodermal activity [0014]; [0023]; [0028]; [0029]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Furness to include a heart rate sensor, as disclosed in Jain, for the benefit of implementing affective computing by collecting, recognizing, interpreting and simulating human affects, as specifically stated in Jain. [0003]



Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the recitation of “the data streams include data from a plurality of sensors worn by the plurality of users, the plurality of sensors measuring electrodermal activity, electrocardiogram activity, and acoustic information the data collected via mobile computing methods” transfer the claims into patent-eligible subject matter. 

	The Examiner respectfully disagrees. The limitations of utilizing conventional measuring devices for their intended purposes, and interpreting the received results represents data gathering and mental activity, and are directed to an abstract idea. In the context of the claim the recited steps could be understood as a psychologist observes data received from the sensors attached to a husband and his wife arguing about something, and decides to advise the couple to calm down to avoid heated arguments. Further, the claim does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).
	
	Applicant argues that Furness is not a proper reference, because this article describes the inventor’s invention; “Adela Timmons” is the maiden name of the inventor “Adela Ahle” of the present invention, and the present application has a filing date of March 2, 2018 and claims the benefit of US Provisional patent application 62/563,192 filed September 26, 2017. The publication date of the Furness reference is less than a year prior to both priority dates.

	In response the Examiner respectfully points out that in accordance with MPEP 2153.01(a) Grace Period Inventor Disclosure, “Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) “… if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent….If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).” (emphasis added).
	The current application lists five inventors: MARGOLIN, GAYLA; AHLE, ADELA C.; AHLE, MATTHEW WILLIAM;  CHASPARI, THEODORA; and NARAYANAN, SHRIKANTH SAMBASIVAN. The prior art publication Timmons et al., “Using Multimodal Wearable Technology to Detect Conflict among Couples” published March, 2017 (IDS of 05/25/2021, item No. 18), lists six authors: Adela C. Timmons, Theodora Chaspari, Sohyun C. Han, Laura Perrone, Shrikanth S. Narayanan, and Gayla Margolin.
	Thus, the current application names fewer joint inventors than the prior art publication. Furthermore, AHLE, MATTHEW WILLIAM, listed as co-inventor in the current application, is not listed as an inventor/author of the prior art publication; and Sohyun C. Han, and Laura Perrone, listed as inventors/authors in the prior art publication are not listed as co-inventors in the current application, thereby constituting different inventive entities, or “by others”.
	Therefore, the cited prior art publications are not disqualified as a prior art under Grace Period Inventor Disclosure, and are treated as prior art under AIA  35 U.S.C. 102(a)(1).

	



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/26/2022